[Cite as In re B.C., 2017-Ohio-629.]



                                       IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




IN THE MATTER OF: B.C., et al.                    :

                                                  :         CASE NOS. CA2016-11-209 thru 214

                                                  :                DECISION
                                                                    2/21/2017
                                                  :



               APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                                  JUVENILE DIVISION
                    Case Nos. JN2014-0259 and JN2014-0261 thru 0265



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, OH 45011-6057, for appellee

Amy R. Ashcraft, P.O. Box 172, Seven Mile, Ohio 45062, for appellant

Nichole M. Stephenson, 30 North D Street, Hamilton, Ohio 4513, Guardian Ad Litem



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, Juvenile Division, and upon the brief filed by

appellant's counsel.

        {¶2}     Counsel for appellant, A.C., has filed a brief with this court pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of
                                                               Butler CA2016-11-209 thru 214

the record from the proceedings below fails to disclose any errors by the trial court prejudicial

to the rights of appellant upon which an assignment of error may be predicated; (2) lists one

potential error "that might arguably support the appeal," Anders, at 744, 87 S.Ct. at 1400; (3)

requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       HENDRICKSON, P.J., S. POWELL AND RINGLAND, JJ., concur.